***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       SUSAN AHRENS v. HARTFORD FLORISTS’
               SUPPLY, INC., ET AL.
                   (AC 42154)
                 DiPentima, C. J., and Elgo and Beach, Js.

                                   Syllabus

The plaintiff, A, sought to recover damages from the defendants H Co. and
    D Co. pursuant to the Connecticut Product Liability Act (§ 52-572m et
    seq.) in connection with personal injuries she sustained that she alleged
    were caused by her handling of a bouquet of flowers that contained a
    fungus. A alleged that the flowers were put into the stream of commerce
    by D Co. and H Co. D Co. attempted to add P Co. and F Co. to the
    action by filing a third-party complaint. The court subsequently granted
    D Co.’s motion to implead P Co. and F Co. as third-party defendants,
    and, thereafter, the third-party defendants filed motions to dismiss the
    third-party complaint. The third-party defendants claimed that D Co.
    improperly served the third-party complaint because D Co. did not move
    to implead pursuant to statute (§ 52-102a) prior to serving the third-
    party complaint within the applicable one year statute of limitations
    (§ 52-577a (b)). The trial court granted the motions to dismiss, and, from
    the judgment rendered thereon, D Co. appealed to this court. Held:
1. D Co. could not prevail on its claim that the trial court applied an incorrect
    standard when it found that strict compliance with §§ 52-102a and 52-
    577a (b) was required to implead a third party into a product liability
    case: § 52-102a is plain and unambiguous, providing that a defendant
    ‘‘may’’ implead a third-party defendant, and requiring that, if a defendant
    chooses to implead a third-party defendant, it must seek permission
    from the court to do so prior to filing a third-party complaint, and D
    Co., having chosen to implead third-party defendants, failed to first seek
    permission from the court before it filed its third-party complaint, and
    nothing in § 52-102a indicates that a court should decide whether a
    defendant can implead a third-party defendant solely on equitable con-
    siderations.
2. The trial court did not err in concluding that there must be strict compli-
    ance with §§ 52-102a and 52-577a (b): although D Co. argued that the
    language of § 52-102a, that a ‘‘motion may be filed at any time before
    trial,’’ demonstrated that the statute was solely administrative and not
    subject to any limiting time frame, this interpretation neglected to con-
    sider the language of § 52-102a in light of § 52-577a (b), the plain language
    of which provides that a third-party complaint must be served within
    one year from when the underlying action was returned to court; the
    court correctly determined that D Co. was required to file a motion to
    implead under § 52-102a before filing a third-party complaint that had
    to be served within the one year statute of limitations of § 52-577a (b).
3. D Co.’s claim that the trial court erred in concluding that the one year
    time limitation in § 52-577a implicated the court’s jurisdiction was
    unavailing: D Co. was required to file a motion to implead prior to
    serving the third-party complaint within the prescribed one year time
    limitation, which was mandatory, not directory; moreover, although the
    time limitation in § 52-577a (b) is procedural, the court’s jurisdiction
    was implicated by D Co.’s failure to comply with §§ 52-577a (b) and 52-
    102a, because § 52-577a (b) is a service provision, and the court correctly
    concluded that strict compliance with both §§ 52-102a and 52-577a (b)
    was required, and failure to so comply was a jurisdictional defect that
    implicated personal jurisdiction, and seeking permission to implead
    after already having served the third-party complaint did not remedy
    the initial defect in service of process.
        Argued December 5, 2019—officially released June 9, 2020

                             Procedural History

   Action to recover damages for, inter alia, personal
injuries sustained as a result of an allegedly defective
product, and for other relief, brought to the Superior
Court in the judicial district of Hartford, where the
defendant Delaware Valley Floral Group, Inc., filed a
third-party complaint; thereafter, the court, Noble, J.,
granted the defendant Delaware Valley Floral Group,
Inc.’s motion to implead as third-party defendants Fall
River Florist Supply Corporation et al.; subsequently,
the plaintiff filed an amended revised complaint; there-
after, the court, Noble, J., granted the third-party defen-
dants’ motions to dismiss the third-party complaint of
the defendant Delaware Valley Floral Group, Inc., and
rendered judgment thereon, from which the defendant
Delaware Valley Floral Group, Inc., appealed to this
court. Affirmed.
   Cristin E. Sheehan, with whom were James L. Braw-
ley and Joseph R. Ciollo, for the appellant (defendant
Delaware Valley Floral Group, Inc.).
  Erin Canalia, with whom, on the brief, was Deborah
Etlinger, for the appellee (third-party defendant Fall
River Florist Supply Corporation).
  Stephen G. Murphy, for the appellee (third-party
defendants Pennock Company et al.).
                          Opinion

   DiPENTIMA, C. J. This appeal involves a dispute
between Delaware Valley Floral Group, Inc. (Dela-
ware), a defendant in the underlying tort action, and
third-party defendants, Fall River Florist Supply Corpo-
ration (Fall River) and Pennock Company (Pennock).1
Delaware appeals from the judgment of the trial court
granting the third-party defendants’ motions to dismiss
its third-party complaint. On appeal, Delaware argues
that the court erred in granting the motions by, inter
alia, improperly construing General Statutes §§ 52-102a
and 52-577a (b). We disagree and, accordingly, affirm
the judgment of the trial court.
   The plaintiff, Susan Ahrens, brought the underlying
action against the defendants, Delaware and Hartford
Florists’ Supply, Inc. (Hartford), after allegedly sus-
taining severe eye injuries following her handling of a
bouquet of flowers purchased from A Victorian Flow-
ers & Gifts, LLC. In her initial complaint filed on Septem-
ber 6, 2016, the plaintiff alleged a product liability claim
on the basis that a fungus on the flowers put into the
stream of commerce by Delaware and Hartford caused
her injuries.2 She claimed that the existence of the fun-
gus on the flowers rendered them defective and unrea-
sonably dangerous. The plaintiff claimed that Delaware
placed those flowers into the stream of commerce and,
thus, was liable for her injuries pursuant to the Connect-
icut Product Liability Act, General Statutes § 52-572m
et seq.
   After the plaintiff filed her original complaint, the
parties engaged in discovery. In August, 2017, Delaware
discovered that the plaintiff may have been exposed to
flowers that Fall River and Pennock had supplied to A
Victorian Flowers & Gifts, LLC. On September 1, 2017,
Delaware attempted to add Pennock and Fall River to
the action by filing a third-party complaint against them.
In this third-party complaint, Delaware alleged that ‘‘to
the extent [that] the [p]laintiff . . . recovers damages
in the original action against [Delaware], the third-party
defendant[s], [Fall River and Pennock], may be liable
for a proportionate share of such damages pursuant to
. . . General Statutes [§§] 52-572h and 52-572o.’’
   On January 30, 2018, nearly five months after the
third-party complaints were served, Delaware filed a
motion to implead Fall River and Pennock pursuant to
§ 52-102a3 and Practice Book § 10-11.4 The motion to
implead was granted on February 11, 2018. On March
14 and 26, 2018, respectively, Pennock and Fall River
filed motions to dismiss Delaware’s third-party com-
plaint.5
  In their motions to dismiss, Fall River and Pennock
both argued that Delaware improperly served the third-
party complaint against them because it failed to move
to implead pursuant to § 52-102a before serving the
third-party complaint within the one year statute of
limitations of § 52-577a (b).6 Thus, Fall River and Pen-
nock contended that the court did not have personal
jurisdiction over them.
   The court, Noble, J., agreed with Fall River and Pen-
nock and granted their motions to dismiss.7 The court
summarized the dispute between the parties as
determining ‘‘the proper procedure for impleading a
third party in a product liability action and, specifically,
whether strict compliance, with both §§ 52-102a and
52-577a (b), is required.’’ The court concluded that strict
compliance with both statutes was required and, thus,
that Delaware was required, under § 52-102a, to seek
permission from the court to implead Fall River and
Pennock before filing a third-party complaint against
them within one year, pursuant to § 52-577a (b). Accord-
ingly, since Delaware failed to seek permission from
the court to implead Fall River and Pennock before
filing the third-party complaint against them, Fall River
and Pennock had not been brought into the action prop-
erly. Following the dismissal, Delaware brought this
appeal.
   We begin with the well settled standard for reviewing
a trial court’s decision on a motion to dismiss. ‘‘A motion
to dismiss tests, inter alia, whether, on the face of the
record, the court is without jurisdiction. . . . [O]ur
review of the court’s ultimate legal conclusion and
resulting [determination] of the motion to dismiss will
be de novo. . . . When a . . . court decides a jurisdic-
tional question raised by a pretrial motion to dismiss,
it must consider the allegations of the complaint in their
most favorable light. . . . In this regard, a court must
take the facts to be those alleged in the complaint,
including those facts necessarily implied from the alle-
gations, construing them in a manner most favorable
to the pleader. . . . The motion to dismiss . . .
admits all facts which are well pleaded, invokes the
existing record and must be decided upon that alone.’’
(Internal quotation marks omitted.) Metcalf v. Fitzger-
ald, 333 Conn. 1, 6–7, 214 A.3d 361 (2019), cert. denied,
    U.S. , 140 S. Ct. 854, 205 L. Ed. 2d 460 (2020).
   On appeal, Delaware claims that the court improperly
granted the motions to dismiss filed by Fall River and
Pennock by (1) applying an incorrect standard when it
found that strict compliance with both §§ 52-102a and
52-577a (b) was required when impleading a third party
into a product liability case, (2) concluding that both
§§ 52-102a and 52-577a (b) must be strictly complied
with, and (3) concluding that the one year time limita-
tion in § 52-577a implicates the jurisdiction of the court.
We consider these arguments in light of the applica-
ble law.
  Section 52-102a (a) provides: ‘‘A defendant in any
civil action may move the court for permission as a
third-party plaintiff to serve a writ, summons and com-
plaint upon a person not a party to the action who is
or may be liable to him for all or part of the plaintiff’s
claim against him. The motion may be filed at any time
before trial and permission may be granted by the court
if, in its discretion, it deems that the granting of the
motion will not unduly delay the trial of the action nor
work an injustice upon the plaintiff or the party sought
to be impleaded.’’
   Section 52-577a (b) provides: ‘‘In any [product liabil-
ity] action, a product seller may implead any third party
who is or may be liable for all or part of the claimant’s
claim, if such third party defendant is served with the
third party complaint within one year from the date the
cause of action brought under subsection (a) of this
section is returned to court.’’
  ‘‘Issues of statutory construction raise questions of
law, over which we exercise plenary review. . . . The
process of statutory interpretation involves the determi-
nation of the meaning of the statutory language as
applied to the facts of the case, including the question
of whether the language does apply. . . .
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation. (Footnote omitted; internal quotation
marks omitted.) Western Dermatology Consultants,
P.C. v. VitalWorks, Inc., 146 Conn. App. 169, 199, 78
A.3d 167 (2013), aff’d, 322 Conn. 541, 153 A.3d 574
(2016). Guided by these principles, we consider Dela-
ware’s arguments in turn.
                             I
   First, Delaware claims that the trial court applied an
incorrect standard when it found that strict compliance
with both §§ 52-102a and 52-577a (b) was required when
impleading a third party into a product liability case.
Delaware specifically contends that, because § 52-102a
is an administrative mechanism designed to achieve
judicial economy, the proper inquiry of the court was
whether allowing the litigation to proceed against Fall
River and Pennock would have caused them prejudice.
We disagree.
   Delaware begins with the legislative history of § 52-
102a, which, it contends, is an indication that the pur-
pose of the statute is to encourage judicial economy,
avoid duplicative actions, and bring all litigants into
the same action. It also emphasizes that the decision
whether to grant a motion to implead lies within the
discretion of the court, which is exercised according
to equitable principles. Therefore, Delaware concludes
that in deciding whether to dismiss Delaware’s third-
party complaint, the court should have considered equi-
table principles, specifically, whether Fall River and
Pennock would have been prejudiced by Delaware’s
failure to comply with § 52-102a before filing its third-
party complaint.
   In making this argument, Delaware bypasses the criti-
cal first step involved in statutory interpretation: the
plain meaning of the statutory language. It is only when
the language of a statute is ambiguous that extratextual
sources, such as the legislative history and the circum-
stances surrounding the statute’s enactment, are looked
to for guidance. See Financial Consulting, LLC v. Com-
missioner of Ins., 315 Conn. 196, 210, 105 A.3d 210
(2014). The language of § 52-102a is plain and unambigu-
ous; it prescribes the procedure for defendants to use
if they seek to implead a third-party defendant. The
permissive language in § 52-102a states that a defendant
‘‘may’’ implead a third-party defendant if that party is
or may be liable for all or part of the plaintiff’s claim;
however, § 52-102a does not require a defendant to do
so. Under § 52-102a, if a defendant does choose to
implead a third-party defendant, however, it must seek
permission of the court before filing a third-party com-
plaint. Nothing in the statutory language indicates that
a court should base its decision on whether a defendant
can implead a third-party defendant solely on equitable
considerations. Accordingly, the court correctly applied
the plain language of the statute and did not consider the
legislative history or equities in dismissing Delaware’s
third-party complaint.
                            II
   Delaware next claims that the trial court erred in
concluding that there must be strict compliance with
§§ 52-102a and 52-577a (b). Delaware argues that the
language in § 52-102a, that a ‘‘motion may be filed at
any time before trial,’’ demonstrates that the statute is
solely administrative and not subject to any limiting
time frame. In other words, Delaware argues that a
motion to implead pursuant to § 52-102a need not be
filed before a third-party complaint pursuant to § 52-
577a. This interpretation, however, neglects a funda-
mental step in determining the plain meaning of a stat-
ute. ‘‘In seeking to determine [the plain meaning of a
statute] . . . § 1-2z directs us first to consider the text
of the statute itself and its relationship to other stat-
utes.’’ (Emphasis added; footnote omitted; internal quo-
tation marks omitted.) Western Dermatology Consul-
tants, P.C. v. VitalWorks, Inc., supra, 146 Conn. App.
199. Thus, § 1-2z directs us to consider the language of
§ 52-102a in light of the other statute at issue in this
case: § 52-577a.
   It is well settled that ‘‘the legislature is always pre-
sumed to have created a harmonious and consistent
body of law . . . . [T]his tenet of statutory construc-
tion . . . requires [this court] to read statutes together
when they relate to the same subject matter . . . .
Accordingly, [i]n determining the meaning of a statute
. . . we look not only at the provision at issue, but also
to the broader statutory scheme to ensure the coher-
ency of our construction.’’ (Internal quotation marks
omitted.) Felician Sisters of St. Francis of Connecticut,
Inc. v. Historic District Commission, 284 Conn. 838,
850, 937 A.2d 39 (2008). ‘‘If the statutes appear to be
repugnant, but both can be construed together, both
are given effect.’’ (Internal quotation marks omitted.)
Malerba v. Cessna Aircraft Co., 210 Conn. 189, 195, 554
A.2d 287 (1989).
   The plain language of § 52-577a (b) provides that a
third-party complaint must be served within one year
from when the underlying action was returned to court.
In its decision, the trial court properly considered § 52-
102a in light of its relationship with § 52-577a (b), as
required by § 1-2z. The court, Noble, J., noted that ‘‘§ 52-
102a mandates that the defendant receive the court’s
permission before serving a third-party complaint, and
§ 52-577[a] mandates that such complaint be served
within one year of the return date.’’ In reaching this
conclusion, the court considered the reasoning of
another Superior Court case, Adgers v. Hines Sudden
Service, Superior Court, judicial district of Hartford,
Docket No. CV-XX-XXXXXXX (September 20, 1999) (25
Conn. L. Rptr. 500), which noted that our Supreme Court
in Malerba ‘‘construed §§ 52-102a (a) and 52-577a (b)
together as providing the authority and procedure by
which to implead third parties in a product liability
action. . . . [C]onsistent with [our] Supreme Court’s
treatment of . . . §§ 52-102a and 52-577a (b) in Mal-
erba . . . both statutes must be construed together
and given effect. Therefore, a defendant who wishes to
assert a claim against a third party in a product liability
action must first move for permission to implead under
. . . § 52-102a.’’8 (Citation omitted; emphasis in origi-
nal; internal quotation marks omitted.) The trial court
in the present case similarly and correctly determined
that Delaware was required to file a motion to implead
under § 52-102a before filing a third-party complaint
that had to be served within the one year statute of
limitations of § 52-577a (b).
  Delaware’s argument that § 52-102a allows for the
motion to implead to be filed at any time before trial
therefore fails. Section 52-102a must be understood in
the context of its relationship to other statutes, and
Delaware’s argument overlooks this principle of statu-
tory interpretation. Accordingly, the court did not err
in reaching its conclusion.
                            III
   Delaware finally claims that the trial court erred in
concluding that the one year time limitation in § 52-
577a implicates the jurisdiction of the court. Although
Delaware served the third-party complaint on Fall River
and Pennock within one year of the return date of the
underlying action, under the court’s correct conclusion
that there must be strict compliance with both §§ 52-
102a and 52-577a (b), Delaware was also required to
file a motion to implead prior to serving the third-party
complaint and within that one year time period. Dela-
ware contends that because the one year time limitation
is procedural, failure to comply with it does not deprive
the court of jurisdiction. Therefore, it argues, the court
improperly dismissed its complaint for lack of jurisdic-
tion. We disagree.
   Generally, ‘‘[a] claim that an action is barred by the
lapse of the statute of limitations must be pleaded as
a special defense . . . .’’ (Internal quotation marks
omitted.) Greco v. United Technologies Corp., 277
Conn. 337, 344 n.12, 890 A.2d 1269 (2006). There is an
exception to this general rule, however, as noted by
our Supreme Court, when ‘‘a statute gives a right of
action which did not exist at common law, and fixes
the time within which the right must be enforced, the
time fixed is a limitation or condition attached to the
right—it is a limitation of the liability itself as created,
and not of the remedy alone.’’ (Internal quotation marks
omitted.) Id., 345 n.12.
   The trial court in the present case concluded that
Delaware’s failure to comply with the one year time
limitation in § 52-577a (b) could be properly raised in
a motion to dismiss. In support of its conclusion, the
court cited Superior Court cases wherein the failure to
comply with § 52-577a (b) was determined to deprive
the court of personal jurisdiction. See Iodice v. Ward
Cedar Log Homes, Inc., Superior Court, judicial district
of Waterbury, Docket No. CV-XX-XXXXXXX-S (September
17, 2015) (60 Conn. L. Rptr. 926) (concluding that § 52-
577a (b) ‘‘implicates whether the court can exercise
personal jurisdiction over a putative third-party defen-
dant [and] [a] failure to comply with this requirement
is therefore appropriately raised by way of a motion
to dismiss’’); Barringer v. Whole Foods Market, Inc.,
Superior Court, judicial district of Hartford, Docket No.
CV-XX-XXXXXXX-S (July 14, 2011) (52 Conn. L. Rptr. 262)
(determining that third-party complaint cannot be pur-
sued in context of underlying product liability action
unless it is commenced within time frame prescribed
for that purpose by law); Garrity v. First & Last Tav-
ern, Inc., Superior Court, judicial district of Middlesex,
Docket No. CV-XX-XXXXXXX-S (April 10, 2012) (53 Conn.
L. Rptr. 771) (applying reasoning of Barringer and adju-
dicating motion to dismiss).
   In contending that the time limit in § 52-577a (b) does
not implicate the jurisdiction of the court, Delaware
cites to our Supreme Court’s decision in Lostritto v.
Community Action Agency of New Haven, Inc., 269
Conn. 10, 848 A.2d. 418 (2004). In Lostritto, our Supreme
Court examined General Statutes § 52-102b and
whether the 120 day time limit contained within that
statute implicated the court’s jurisdiction.9 Id., 12–14.
To address this issue, the court developed a two part
test: ‘‘The test to be applied in determining whether a
statute is mandatory or directory is whether the pre-
scribed mode of action is the essence of the thing to
be accomplished, or in other words, whether it relates
to a matter of substance or a matter of convenience.
. . . If it is a matter of substance, the statutory provi-
sion is mandatory. If, however, the legislative provision
is designed to secure order, system and dispatch in
the proceedings, it is generally held to be directory,
especially where the requirement is stated in affirmative
terms unaccompanied by negative words.’’ (Internal
quotation marks omitted.) Id., 19. Next, the court exam-
ined whether the time limit in § 52-102b was substantive
or procedural, stating that, ‘‘[i]n order to determine
whether the . . . time limitation is substantive or pro-
cedural . . . we must . . . ascertain whether [the
statute] created a right that did not exist at common
law.’’ Id., 23. In other words, first we examine whether
the statute’s language is mandatory or directory, and
then we determine whether the statute affects a right
substantively or has a procedural purpose.
   In applying this test, Delaware erroneously contends
that § 52-577a (b) is directory. In support of this argu-
ment, Delaware relies on the permissive language of the
statute that provides that a defendant ‘‘may’’ implead
a third-party defendant. Delaware’s reliance on that per-
missive language is misplaced. The plain language
meaning of ‘‘may’’ in § 52-577a (b) is similar to that used
in § 52-102a, as discussed previously in this opinion.
The plain language of § 52-577a (b) provides that a party
may choose to implead a third party, but is not required
to. If a defendant elects to implead a party, however,
it must serve the third-party complaint within the pre-
scribed one year time period. The language of § 52-577a
(b) makes plain that if a defendant seeks to implead a
third-party defendant, the ability to do so is contingent
on the third-party complaint being served within one
year. Thus, the requirement of § 52-577a (b) to serve
the third-party complaint within one year of the case
being returned to court is mandatory, not directory.
  Subsequent to the trial court’s decision in this case,
our Supreme Court in King v. Volvo Excavators AB,
333 Conn. 283, 294, 215 A.3d 149 (2019), determined
that the statute of limitations contained in § 52-577a is
procedural because ‘‘the legislative history of the act
[reveals] that the legislature was merely recasting an
existing cause of action and was not creating a wholly
new right for claimants harmed by a product. The intent
of the legislature was to eliminate the complex pleading
provided at common law: breach of warranty, strict
liability and negligence.’’ (Internal quotation marks
omitted.) See also Champagne v. Raybestos-Manhat-
tan, Inc., 212 Conn. 509, 525, 562 A.2d 1100 (1989)
(‘‘Section 52-577a does not create a right of action in
the product liability context. That right of action is
created by the common law or the product liability act.
Thus, § 52-577a must be considered procedural.’’).
   While the time limit in § 52-577a (b) is procedural,
and not substantive, the court’s jurisdiction was still
implicated by Delaware’s failure to comply with the
statutory scheme of §§ 52-577a (b) and 52-102a. The
plain language of § 52-577a (b) indicates that this sub-
section of the statute is a service provision. See Los-
tritto v. Community Action Agency of New Haven,
Inc., supra, 269 Conn. 32–33 (noting how legislature
often uses term ‘‘ ‘service’ ’’ when delineating required
procedure by which court gains jurisdiction over party).
‘‘[W]hen a particular method of serving process is set
forth by statute, that method must be followed. . . .
Unless service of process is made as the statute pre-
scribes, the court to which it is returnable does not
acquire [personal] jurisdiction.’’ (Internal quotation
marks omitted.) Id., 31.
   As discussed previously in this opinion, the court
correctly concluded that strict compliance with both
§§ 52-102a and 52-577a (b) was required. Accordingly,
in order to comply with the service procedures of § 52-
577a (b), Delaware was required to serve the third-party
complaint on Fall River and Pennock within one year
from the date the underlying action was returned to
court, after it filed a motion with the court seeking
permission to implead the two parties pursuant to § 52-
102a and received permission from the court. Its failure
to do so was a jurisdictional defect that implicated
personal jurisdiction. Although the third-party com-
plaint was served in a timely manner, the service was
defective because it did not comply with the statutory
requirements, as we concluded in part II of this opinion.
   The trial court correctly dismissed Delaware’s third-
party complaint due to its failure to implead properly
Fall River and Pennock pursuant to §§ 52-102a and 52-
577a and to bring the parties within the court’s jurisdic-
tion. Delaware was required to seek and receive the
court’s permission under § 52-102a before serving Fall
River and Pennock with a third-party complaint. Subse-
quently seeking permission to implead after already
having served the third-party complaint does not rem-
edy the initial defect in service of process and retroac-
tively extend personal jurisdiction over Fall River
and Pennock.
   We note that personal jurisdiction, unlike subject
matter jurisdiction, can be waived if not challenged by
a motion to dismiss filed within thirty days of the filing
of an appearance. See Practice Book § 10-30. Both Fall
River and Pennock filed appearances shortly after the
court granted Delaware’s motion to implead on Febru-
ary 11, 2018. Fall River filed an appearance on February
22, 2018, and Pennock did so on March 14, 2018, and
they each filed motions to dismiss within thirty days
of their respective appearances. See Practice Book §10-
30. Thus, both parties filed timely motions to dismiss.10
The trial court did not err in dismissing the third-party
complaint for lack of personal jurisdiction.11
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     All involved parties are floral suppliers and wholesalers. Although Pen-
nock Floral and Pennock Company d/b/a Pennock Floral were also listed
separately as third-party defendants, we refer collectively to the three entities
as ‘‘Pennock.’’
   2
     The plaintiff filed an amended revised complaint on November 20, 2017,
alleging that Fall River and Pennock were responsible for her injuries under
General Statutes § 52-572m et seq. Subsequently, on February 23, 2018, the
plaintiff filed an amended revised complaint, which again named Fall River
and Pennock as defendants.
   3
     General Statutes § 52-102a (a) provides: ‘‘A defendant in any civil action
may move the court for permission as a third-party plaintiff to serve a writ,
summons and complaint upon a person not a party to the action who is or
may be liable to him for all or part of the plaintiff’s claim against him. The
motion may be filed at any time before trial and permission may be granted
by the court if, in its discretion, it deems that the granting of the motion
will not unduly delay the trial of the action nor work an injustice upon the
plaintiff or the party sought to be impleaded.’’
   4
     Practice Book § 10-11 (a) provides in relevant part: ‘‘A defendant in any
civil action may move the court for permission as a third-party plaintiff to
serve a writ, summons and complaint upon a person not a party to the
action who is or may be liable to such defendant for all or part of the
plaintiff’s claim against him or her. Such a motion may be filed at any time
before trial and such permission may be granted by the judicial authority
if, in its discretion, it deems that the granting of the motion will not unduly
delay the trial of the action or work an injustice on the plaintiff or the party
sought to be impleaded. . . .’’
   5
     On March 26 and 29, 2018, respectively, Fall River and Pennock filed
motions to dismiss the counts of the plaintiff’s amended revised complaint
alleged against them. See footnote 2 of this opinion.
   6
     General Statutes § 52-577a (b) provides: ‘‘In any [product liability] action,
a product seller may implead any third party who is or may be liable for
all or part of the claimant’s claim, if such third party defendant is served
with the third party complaint within one year from the date the cause of
the action brought under subsection (a) of this section is returned to court.’’
   7
     The court also granted the motions filed by Fall River and Pennock to
dismiss the plaintiff’s claims against them set forth in her revised amended
complaint. The plaintiff did not object to any of the motions, including the
dismissal of her complaints against Fall River and Pennock. The plaintiff
is not participating in this appeal.

  8
    We note that Malerba involved the granting of a motion to strike
addressing the sufficiency of the pleadings, and not a motion to dismiss
implicating jurisdiction. Malerba v. Cessna Aircraft Co., supra, 210 Conn.
191–92.
  9
    Although our Supreme Court analyzed a different statute in Lostritto,
the test developed by the court to determine if a time limit in a statute
implicates the court’s jurisdiction guides our analysis of the issues in the
present case.
   10
      Delaware also claims that because it ultimately filed the third-party
complaint within one year, as well as the motions to implead, it complied
with all statutory requirements and its action against Fall River and Pennock
should not have been dismissed. In making this argument, Delaware over-
looks a tenet of statutory construction that requires courts to construe a
statute in a manner that will not lead to absurd results. ‘‘We are required
to construe a statute in a manner that will not thwart [the legislature’s]
intended purpose or lead to absurd results. . . . We must avoid a construc-
tion that fails to attain a rational and sensible result that bears directly on
the purpose the legislature sought to achieve.’’ (Internal quotation marks
omitted.) State v. Innamorato, 76 Conn. App. 716, 722, 821 A.2d 809(2003).
When Delaware filed only the third-party complaint against Fall River and
Pennock, and failed to seek permission from the court by neglecting to file
the motion to implead, neither was made a party to the action. In response
to the third-party complaint, both parties attempted to file motions to dismiss
but were unable to do so, however, because Fall River and Pennock were
never included on the docket. Thus, because Delaware did not properly
comply with the relevant statutory scheme, for nearly five months Fall River
and Pennock were unable to participate in the litigation. This cannot be the
result the legislature intended.
   11
      We note that Delaware is not without an avenue for relief in the event
that it is found liable for the injuries sustained by the plaintiff in the underly-
ing tort action and Fall River or Pennock contributed to those injuries. See
General Statutes § 52-572o.